Case 19-10187-elf   Doc 42-2    Filed 03/01/19 Entered 03/01/19 14:25:13   Desc
                               Exhibit A Page 1 of 4
Case 19-10187-elf   Doc 42-2    Filed 03/01/19 Entered 03/01/19 14:25:13   Desc
                               Exhibit A Page 2 of 4
Case 19-10187-elf   Doc 42-2    Filed 03/01/19 Entered 03/01/19 14:25:13   Desc
                               Exhibit A Page 3 of 4
Case 19-10187-elf   Doc 42-2    Filed 03/01/19 Entered 03/01/19 14:25:13   Desc
                               Exhibit A Page 4 of 4
